Citation Nr: 1624341	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and G.E.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1951 to August 1953 and from December 1954 to October 1957.  He served on active duty in the Air Force from October 1957 to September 1960.  He had additional service in the Navy Reserve, Oregon Army National Guard, Army Reserve, and Idaho Air National Guard.  The Veteran died in August 1981.  The appellant seeks surviving spouse benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the claim was transferred to the Regional Office (RO) in Portland, Oregon.

In September 2015, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied most recently in an August 2007 rating decision.  The appellant did not perfect an appeal.

2.  The evidence received since the August 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

1.  The August 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran died on August [redacted], 1981.  The death certificate lists the immediate cause of death as acute anterior myocardial infarction due to or as a consequence of coronary arteriosclerosis.  In January 1982, the appellant applied for survivor's benefits.  On her application, she indicated that she was not claiming that the cause of the Veteran's death was due to service.  Later in January 1982, her claim for death benefits was disallowed.  The RO found that the evidence did not establish that the Veteran's death was due to a service-connected disability.

The RO denied another claim for service connection for cause of the Veteran's death in January 2005.  The RO noted that the cause of death listed on the death certificate was myocardial infarction with coronary arteriosclerosis, and there was no indication of any type of heart disease in the Veteran's service medical records.  The RO also found that there was no indication of a heart condition within one year after active service.

In August 2007, the RO again denied service connection for the cause of the Veteran's death.  The RO considered the appellant's theory that the Veteran's death was due to delayed stress syndrome and survivor's guilt.  The Veteran's medical treatment records were reviewed.  The RO found that the records did not show that the Veteran had a cardiovascular condition that was related to service.

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Robinson v. Peake, 21 Vet. App. 545 (2008), Bingham v. Principi, 18 Vet. App. 470 (2004) (final denial on one theory is a final denial on all theories).  

Previously, the appellant's claim for service connection for the cause of the Veteran's death was denied on a direct basis.  The appellant has renewed the claim that the Veteran's death was directly related to service.  However, she additionally claims that the Veteran's myocardial infarction was secondary to herbicide exposure.  The appellant asserts that the Veteran was exposed to herbicides while aboard Naval ships while serving in Korea during his first period of active duty, and she says that the Veteran was activated between 1962 and 1965 and sent to Vietnam.

The Veteran's first service separation form shows that he served in the Navy from October 1951 to August 1953, and he was awarded the United Nations Ribbon with one star for Korean Service.  His most significant unit assignment was noted to be aboard the USS Bremerton.  The appellant has submitted a log showing that the USS Bremerton was in the Combat Zone of Korea, from April 30, 1953, to May 30, 1953, and from June 12, 1953, to July 8, 1953.

An examination of the Veteran's retirement points shows that from October 10, 1961, to October 9, 1962, he earned 14 active duty points and 38 inactive duty points.  From October 10, 1962, and October 9, 1963, he earned 0 active duty points and 4 inactive duty points.  From October 10, 1963, through October 9, 1965, he earned 0 active duty points and 0 inactive duty points.  The record contains no information regarding the Veteran's duties and assignments when he earned retirement points between 1961 and 1963.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the appellant's statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for the cause of the Veteran's death is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required.  That will be discussed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is granted.


REMAND

If a Veteran was exposed to an herbicide agent during active service, and develops ischemic heart disease, the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 C.F.R. § 3.309 (2015).

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).

The appellant asserts that the Veteran was exposed to herbicides when he was activated between 1962 and 1965 and sent to Vietnam.  An examination of the Veteran's retirement points shows that from October 10, 1961, to October 9, 1962, he earned 14 active duty points and 38 inactive duty points.  From October 10, 1962, to October 9, 1963, he earned 0 active duty points and 4 inactive duty points.  From October 10, 1963, to October 9, 1965, he earned 0 active duty points and 0 inactive duty points.  The record contains no information regarding the Veteran's duties and assignments when he earned his retirement points between 1961 and 1963.  On remand, development should be undertaken to determine if the Veteran's service brought him to the Republic of Vietnam at any point between January 9, 1962, and October 9, 1965.  38 U.S.C.A. § 1116(f) (West 2014)

The appellant also asserts that the Veteran was exposed to herbicides while aboard Naval ships while serving in Korea during his first period of active duty.  The Veteran's first service separation form shows that he served in the Navy from October 1951 to August 1953, and he was awarded the United Nations Ribbon with one star for Korean Service.  His most significant unit assignment was noted to be aboard the USS Bremerton.  The appellant has submitted a log showing that the USS Bremerton was in the Combat Zone of Korea, from April 30, 1953, to May 30, 1953, and from June 12, 1953, to July 8, 1953.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, topic 7 (developing claims based on herbicide exposure in other locations), directs that a detailed statement of the claimed herbicide exposure be sent to the Compensation and Pension Service and a review be requested of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the United States Army and Joint Services Records Research Center for verification.  VBA Fast Letter 09-20 (May 6, 2009).  The evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  Patton v. West, 12 Vet. App. 272 (1999). 

On remand, a detailed statement of the claimed herbicide exposure should be sent to the Compensation and Pension Service for a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or tested as alleged.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Determine if any of the Veteran's Reserve service between 1961 and 1965 brought him to the Republic of Vietnam.

2.  Complete the steps outlined in the M21-1 MR, pt. IV, subpt. ii, Ch.1, sec. H, topic 7 concerning verification of exposure to herbicides while the Veteran served aboard the USS Bremerton.  Any additional action necessary for independent verification of exposure to herbicides, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the appellant and allow her the opportunity to respond.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


